 4:19-cv-03114-RGK-PRSE Doc # 59 Filed: 09/15/21 Page 1 of 2 - Page ID # 381




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

BRANDON A. GOODWIN,

                  Plaintiff,                            4:19CV3114

      vs.

KEITH P. HUGHES, M.D. hired                               ORDER
surgeon, Individual capacity; KATHRYN
SCHULZ, Individual capacity; DR.
JEFFREY        KASSELMAN,          M.D.,
Individual capacity; JEFFREY A.
DAMME, M.D., Individual capacity;
BRENDA HAITH, P.A., Individual
capacity; CHERYL FLINN, P.A. C,
Individual capacity; G. HUSTAD, M.D.,
Individual capacity; JUVET CHE, M.D.,
Individual capacity; RANDY KOHL,
M.D.,         Individual        capacity;
STRASBURGER,          D.R.,    Individual
capacity; and DAVID SAMANI, M.D.,
Individual capacity;

                  Defendants.


       This matter is before the court on the motions by Defendants Dr. Scott
Strasburger and Kathryn Schulz, PA-C, seeking additional time to file a responsive
pleading. Defendant Dr. Scott Strasburger requests a 30-day extension of time to
October 8, 2021, to file his responsive pleading. (Filing 55.) Defendant Kathryn
Schulz, PA-C, seeks a 60-day extension of time to November 9, 2021, to file a
responsive pleading. (Filing 57.) Plaintiff has agreed only to an extension of 30
days. (Id. at CM/ECF p. 2, ¶ 8; see also Filing 52.) Counsel for Defendant Schulz
has also been retained to represent Defendant Dr. Keith P. Hughes in this matter,
who requested and received an extension of his answer deadline to October 29,
 4:19-cv-03114-RGK-PRSE Doc # 59 Filed: 09/15/21 Page 2 of 2 - Page ID # 382




2021. Counsel seeks a similar extension for Ms. Schulz in order to prepare a joint
response. Upon careful consideration,

      IT IS ORDERED that:

      1.     The motion for extension (filing 55) filed by Defendant Dr. Scott
Strasburger is granted. Dr. Strasburger shall have until October 8, 2021, to file a
responsive pleading.

      2.    The motion for extension (filing 57) filed by Defendant Kathryn
Schulz, PA-C, is granted in part, and denied in part. Ms. Schulz shall be granted a
50-day extension to October 29, 2021, to file her responsive pleading, which
coincides with Dr. Hughes’ deadline.

      3.     The Clerk of Court is directed to set a pro se case management
deadline using the following text: October 8, 2021: answer deadline for
Strasburger.

      4.     The Clerk of Court is directed to set a pro se case management
deadline using the following text: October 29, 2021: answer deadline for Schulz.

      Dated this 15th day of September, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        2
